141-271449-14                                               FILED
                                                                                    TARRANT COUNTY
                                                                                11/23/2015 11:32:41 AM
                               CAUSE NO. 141-271449-14                             THOMAS A. WILDER
                                                                                      DISTRICT CLERK

GWENDOLYN GENE LAYTON and         §                       IN THE DISTRICT COURT
                                                                           RECEIVED IN
TROYLYNN ANN LAYTON               §                                   2nd COURT OF APPEALS
                                  §                                    FORT WORTH, TEXAS
          Plaintiffs              §                                  11/23/2015 12:58:10 PM
                                  §                                        DEBRA SPISAK
v.                                §                                           Clerk
                                  §
LEFORD E. WHITE, M&M JOINT        §                       141st JUDICIAL DISTRICT
VENTURE, and LEDFORD E. WHITE §
P.C.                              §
                                  §
          Defendants              §
                                  §
v.                                §
                                  §
MICHAEL PARKS and RANDELL         §
KYLE PARKS                        §
                                  §
          Third Party Defendants. §                    TARRANT COUNTY, TEXAS


                          DEFENDANTS’ NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Ledford E. White and Ledford E. White, P.C., Defendants, and

files this, their Notice of Appeal in Cause No. 141-271449-14, formerly Cause No. 141-

267474-13 and would respectfully show the following:

        Defendant hereby gives notice that appeal is taken to the Second Court of Appeals

for the State of Texas from the Judgment entered in Cause No. 141-271449-14 on or

about August 28, 2015, which Judgment Not Withstanding the Verdict and Motion for

New Trial was denied as a matter of law. Defendants’ appeal of the Judgment includes

any and all orders and rulings by the trial Court concerning Defendants’ claims and

defenses.




Defendants’ Notice of Appeal                                                   Page 1 of 2
                                     141-271449-14


                                           Respectfully submitted,

                                           PETTITT & KIMBALL, PLLC
                                           131 E. Exchange Avenue, Suite 107
                                           Fort Worth, Texas 76164
                                           Telephone: (817) 626-4444
                                           Facsimile: (817) 626-4445


                                            /s/ Joseph R. Kimball II
                                           Joseph R. Kimball II
                                           State Bar No. 24036023
                                           jkimball@stockyardslawfirm.com


                               CERTIFICATE OF SERVICE

       This is to hereby certify that on the 23rd day of November 2015, I forwarded a
true and correct copy of the foregoing document to the parties of record pursuant to
Texas Rule of Civil Procedure 21a


                                            /s/ Joseph R. Kimball II
                                           Joseph R. Kimball II




Defendants’ Notice of Appeal                                                Page 2 of 2